Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6, 8, 12, 16-18, 22 and 46 allowable. The restriction requirement between Groups 1 and 2, as set forth in the Office action mailed on Aug. 10, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Aug. 10, 2020 is partially withdrawn.  Claim 4, directed to a method of producing a size-adjustable tissue hydrogel hybrid is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 23, 25, 31, 32, 35 and 39-41, directed to a method of imaging tissue, a tissue-hydrogel hybrid or a method of producing a size adjustable tissue-hydrogel hybrid withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Maria A. Trevisan at 617-646-8000 on Mar. 7, 2022.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claims 23, 25, 31, 32, 35 and 39-41 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art does not teach claim 1 as currently amended where the concentration of hydrogel subunits is from 25-80% weight/volume and are acrylamide monomers.  Specifically, Chen teaches a maximum of 11.125% w/v of hydrogel subunits and Deisseroth teaches a maximum concentration of acrylamide monomers is 20% and only uses concentration of 4% in the working examples.  Additionally, there is no reason to motivate a skilled person to adjust the acrylamide monomer of the prior art to a higher concentration based on the teachings of Deisseroth and Chen, since the maximum amount of acrylamide monomers taught by Deisseroth is 20% w/v, Deisseroth only exemplifies 4% w/v, Chen only exemplifies 2.5% acrylamide monomers, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6, 8, 12, 16-18, 22 and 46 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632